
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Ms. Slaughter
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Prohibiting the consideration of a
		  concurrent resolution providing for adjournment or adjournment sine die unless
		  a law is enacted to provide for the extension of certain expired or expiring
		  tax provisions that apply to middle-income taxpayers.
	
	
		That it shall not be in order to consider a
			 concurrent resolution providing for adjournment or adjournment sine die unless
			 the House has been notified that the President has signed a bill to extend for
			 one year certain expired or expiring tax provisions that apply to middle-income
			 taxpayers with income below $250,000 for married couples filing jointly, and
			 below $200,000 for single filers, including, but not limited to, marginal rate
			 reductions, capital gains and dividend rate preferences, alternative minimum
			 tax relief, marriage penalty relief, and expanded tax relief for working
			 families with children and college students.
		
